Case4:13-md-O2420-YGR Document6 _FiledO2/27/13 Pagel of 2
Case MDL No. 2420 Document 132 Fl|ed 02/27/13 Page 1 of 2

 

UNITED sTATEs JUDIClAL PANEL F § ga :m;; _Q§`§,j
On
MULTIDISTRICT LITlGATIoN FEB 2 7 2013
IN RE: LlTHIUM loN BATTERIES ANTiTRUST c °‘?‘NIA
LITIGATION MDL No. 2420

(SEE ATTACHED SCHEDULE)

CONDITIONAL TRANSFER ORDER (CT() -2)

On February 6, 2013, the Panel transferred l civil action(s) to the United States District Court for
the Northcrn District of California for coordinated or consolidated pretrial proceedings pursuant to
28 U.S.C. §14()7. See _F.Supp.Zd_ (J.P.M.L. 2013). Since that time, no additional action(s) have
been transferred to the Northcrn District of California. With the consent of that court, all such
actions have been assigned to the Honorable Yvonnc Gonzalez Rogers.

lt appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northcrn District of California and assigned to
ludgc Rogers.

Pursuant to Rule 7.1 of the 't i ` P

mgaLLm, the action(s) on the attached schedule are transferred under 28 U. S. C §1407 to the
Northcrn District of Calitornia for thc reasons stated m the order of February 6, 2013, and, with thc
consent of that court, assigned to the Honorable Yvonnc Gonzalcz Rogers.

This order does not become effective until it is filed in the Offlce of the Clerk ofthe United States
District Court for the Northcrn District of California. The transmittal of this order to said Clerk shall
be stayed 7 days from thc entry thereof lf any party files a notice of opposition With the Clerk of the
Panel Within this 7-day period, the stay Will be continued until further order of the Panel.

 

 

FOR THE PANEL:
|nasmuch as no objection is
pending at this time, the JCffCI'y N. Li'lfhi
may 'S "fted' Clerk of the Panel

 

 

 

Feb 27, 2013

CLERK'S OFF|CE
uNlTED stATE.s
Juo\ciAL PANE\_ 0N
MuLnDlsTchT L\'nGATloN

 

 

 

Case4:13-md-O2420-YGR Document6 FiledO2/27/13 Page2 of 2
Case |\/|DL No. 2420 Document 132 Filed 02/27/13 Page 2 of 2

IN R.E: LITHIUM ION BATTERIES ANTITRUST

LITIGATION MDL No. 2420

SCHEDULE CTO-Z - TAG-ALONG ACTIONS

1151me

NEW JERSEY

NJ 2 13-00592 SCLAR v. LG CHEl\/I AMERICA, INC. et al

